DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratzovnick et al. (US 2012/0267472 A1).

Regarding claim 1, Pratzovnick teaches an aircraft (Fig. 1) comprising: a tailless fuselage (Fig. 1, 120) having a body (Fig. 1, body of 120) which has a transverse trailing edge (Fig. 1, at “M3”), the body having a fineness ratio of between 3 and 7 (“said fuselage comprises a first fineness ratio, taken as a ratio of said fuselage length to said fuselage width, of less than about 5.0, or less than about 4, or less than about 3, or less than about 2.0, for example”, Para. [0020]); and a wing connected to the tailless fuselage (Fig. 1, 160), the wing having two sides (Fig. 1, 160S & 160P) which protrude from opposite sides of the tailless fuselage (Fig. 1 shows 160S and 160P protruding from opposite respective sides of 120).

Regarding claim 3, Pratzovnick teaches the aircraft as claimed in claim 1, further comprising a power source (“the wings (and where applicable, the powerplant as well) may be provided below the azimuthal plane”, Para. [0227]) for propelling the aircraft (Fig. 1, “propulsion system”, 180).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratzovnick et al. (US 2012/0267472 A1).

Regarding claim 2, Pratzovnick teaches the aircraft as claimed in claim 1, but does not expressly disclose wherein the fineness ratio is 4.5.
However, Pratzovnick further teaches “said fuselage comprises a first fineness ratio, taken as a ratio of said fuselage length to said fuselage width, of less than about 5.0” (Para. [0020]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick wherein the fineness ratio is 4.5, since it has been held that discovering an optimum value of a result effective variable, such as the resulting fineness ratio of an aircraft for a more efficient aerodynamic design, in particular to reduce drag resulting from skin friction by minimizing the exposed skin area, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 4-7, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratzovnick et al. (US 2012/0267472 A1) in view of Hawley (US 7,766,275).

Regarding claim 4, Pratzovnick teaches the aircraft as claimed in claim 1, but does not expressly disclose wherein the transverse trailing edge of the tailless fuselage is adjustable.
However, in an analogous aircraft art, Hawley teaches wherein the transverse trailing edge (Fig. 1, “tail or aft end”, 18) of the tailless fuselage (Fig. 1, “fuselage”, 14) is adjustable (Fig. 1, shown adjustable at “rudders” 32, “ailerons” 34, “flaps” 36, “elevators” 38, and “central control surface” 64).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick wherein the transverse trailing edge of the tailless fuselage is adjustable, as taught by Hawley, to provide aerodynamic control and control surfaces to the aircraft. 

Regarding claim 5, Pratzovnick as modified by Hawley teaches the aircraft as claimed in claim 4. Further, Hawley teaches wherein the body (Fig. 1, “airframe”, 12) includes a bulbous primary section (Fig. 1, “top”, 20; shown bulbous) and a flap (Fig. 1, “rudders” 32, “ailerons” 34, “flaps” 36, or “elevators” 38) which forms the transverse trailing edge (Fig. 1 shows “rudders” 32, “ailerons” 34, “flaps” 36, or “elevators” 38 forming the transverse trailing edge of the aircraft), the flap being connected to and displaceable relative to the primary section to permit adjustment of the transverse trailing edge (Fig. 1); “The aircraft 10 further includes multiple control surfaces 30 independently pivotally connected to the airframe 12. The control surfaces 30 may be pivotally connected to the airframe in various ways including using conventional track systems (not shown) and by conventional hinge assemblies”, Col. 3, Lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley wherein the body includes a bulbous primary section and a flap which forms the transverse trailing edge, the flap being connected to and displaceable relative to the primary section to permit adjustment of the transverse trailing edge, as further taught by Hawley, to provide aerodynamic control and control surfaces to the aircraft.

Regarding claim 6, Pratzovnick as modified by Hawley teaches the aircraft as claimed in claim 5. Further, Hawley teaches wherein the flap is displaceable relative to the primary section about a transverse axis and/or wherein a width of the transverse trailing edge is adjustable and/or wherein a position of the transverse trailing edge is longitudinally adjustable (Fig. 1 shows “rudders” 32, “ailerons” 34, “flaps” 36, or “elevators” 38 along the transverse axis; “The aircraft 10 further includes multiple control surfaces 30 independently pivotally connected to the airframe 12…During operation of the aircraft 10, the control surfaces 30 are selectively pivoted to affect air passing over the control surfaces thereby controlling aircraft attitude during flight or facilitating aircraft take off or landing…For example, FIG. 1 shows multiple control surfaces 30 pivotally connected to the airframe 12 adjacent the aft end 18 of the airframe 12.”, Col. 3, Lines 17-35; thus flaps are displaceable relative to the fuselage/primary body).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley wherein the flap is displaceable relative to the primary section about a transverse axis and/or wherein a width of the transverse trailing edge is adjustable and/or wherein a position of the transverse trailing edge is longitudinally adjustable, as further taught by Hawley, to provide aerodynamic control and displaceable control surfaces to the aircraft.

Regarding claim 7, Pratzovnick as modified by Hawley teaches the aircraft as claimed in claim 6. Further, Hawley teaches wherein the flap is displaceable upwardly relative to a neutral position and downwardly relative to the neutral position (Fig. 2 shows a flap displaceable upward and downward).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley wherein the flap is displaceable upwardly relative to a neutral position and downwardly relative to the neutral position, as further taught by Hawley, to provide aerodynamic control and displaceable control surfaces to the aircraft.
Pratzovnick as modified by Hawley does not expressly disclose upwardly by up to 30°; downwardly by up to 60°.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley to further include the flap displaceable upwardly by up to 30° and downwardly by up to 60°, since the angle displaceable of the flaps are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the angle could provide benefits to the stability and degree of control of the aircraft, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, such as upwardly and downwardly displaceable flaps, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 18, Pratzovnick teaches the aircraft as claimed in claim 1, but does not expressly disclose wherein the tailless fuselage is configured such that, in steady flight at cruising speed, the tailless fuselage contributes to a total lift of the aircraft, and wherein a first lift contributed by the tailless fuselage compensating for a second lift lost due to an interruption in the wing by the tailless fuselage.
However, in an analogous aircraft art, Hawley teaches wherein the tailless fuselage (Fig. 1, “fuselage”, 14) is configured such that, in steady flight at cruising speed, the tailless fuselage contributes to a total lift of the aircraft (“During operation of the aircraft 10, the control surfaces 30 are selectively pivoted to affect air passing over the control surfaces thereby controlling aircraft attitude during flight or facilitating aircraft take off or landing”, Col. 3, Lines 22-25), and wherein a first lift contributed by the tailless fuselage compensating for a second lift lost due to an interruption in the wing by the tailless fuselage (“As will be apparent to those skilled in the art, the affect the control surfaces 30 have on the air passing over the aircraft 10 and thereby aircraft flight depend on many variables including a pivot position of each control surface with respect to the airframe 12 and/or fuselage 14 during operation of the aircraft”, Col. 3, Lines 25-30; thus configured to compensate for the weight or lift loss of the “fuselage” 14 by pivoting “control surfaces” 30 which create interruptions in the wing surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick wherein the tailless fuselage is configured such that, in steady flight at cruising speed, the tailless fuselage contributes to a total lift of the aircraft, and wherein a first lift contributed by the tailless fuselage compensating for a second lift lost due to an interruption in the wing by the tailless fuselage, as taught by Hawley, to provide aerodynamic control and displaceable control surfaces to the aircraft, which creates controllable lift which overcomes the weight and drag of the aircraft.

Regarding claim 20, Pratzovnick teaches the aircraft as claimed in claim 1, but does not expressly disclose wherein the wing comprises adjustable control surfaces to provide longitudinal and lateral control and to adjust a trim of the aircraft, the adjustable control surfaces being arranged along the transverse trailing edge of the wing by which a spanwise lift distribution can be adjusted in any flight condition.
However, in an analogous aircraft art, Hawley teaches wherein the wing (Fig. 1, “wings”, 23) comprises adjustable control surfaces (Fig. 1, “control surfaces”, 30) to provide longitudinal and lateral control (“During flight, the user may selectively adjust positions of the control surfaces 30 and an orientation and operation of the powerplant 56 to control aircraft 10 attitude. For example, the central control surface 64 and the powerplant 56 may be selectively pivoted together to direct exhaust to exit the aircraft 10 at various angles .alpha. with respect to the airframe 12 and/or fuselage 14 to control the aircraft as desired”, Col. 8, Lines 59-65) and to adjust a trim of the aircraft (Fig. 1 shows “control surfaces” 30 at the trim of the aircraft), the adjustable control surfaces being arranged along the transverse trailing edge of the wing by which a spanwise lift distribution (Fig. 1 shows “control surfaces” 30 at the transverse trailing edge of “wings” 23 and thus impacts the air flowing over or lift distribution in a spanwise direction) can be adjusted in any flight condition (“The powerplant 56 and control surfaces 30 may also be adjusted to control drag on the aircraft 10. Flight under various conditions results in various lift and drag forces on the aircraft 10. Under some conditions, the aircraft 10 would operate more efficiently if the drag characteristics where changed. During flight, the central control surface 64 and powerplant 56 can be pivoted to achieve desired drag characteristics. The other control surfaces 30 may also be selectively adjusted along with the powerplant 56 to control aircraft 10 drag. As will be apparent to those skilled in the art, the powerplant 56 and control surfaces 30 may also be adjusted to control aircraft 10 speed. For example, the powerplant 56 may be adjusted to provide more or less thrust to control speed. Further, one or more of the outer surfaces 30 can be adjusted to affect air passing over them to slow the aircraft 10 or allow it to accelerate”, Col. 9, Lines 30-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick wherein the wing comprises adjustable control surfaces to provide longitudinal and lateral control and to adjust a trim of the aircraft, the adjustable control surfaces being arranged along the transverse trailing edge of the wing by which a spanwise lift distribution can be adjusted in any flight condition, as taught by Hawley, to provide aerodynamic control and displaceable control surfaces to the aircraft.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratzovnick et al. (US 2012/0267472 A1) in view of Hawley (US 7,766,275) as applied to claim 6 above, and further in view of O’Shea (US 7,841,559).

Regarding claim 9, Pratzovnick as modified by Hawley teaches the aircraft as claimed in claim 6 but does not expressly disclose wherein the flap includes a plurality of transversely spaced sections which are laterally displaceable relative to one another in order to increase or decrease the width of the transverse trailing edge.
However, in an analogous aircraft art, O’Shea teaches wherein the flap (Fig. 1, “control surfaces”, 60) includes a plurality of transversely spaced sections (Fig. 1, “forward wing panels” 1, 2, 12 and 13 and “aft wing panels” 3, 4, 14, and 15) which are laterally displaceable relative to one another (Fig. 1, “forward wing panels” 1 & 12 displaceable relative to one another; “forward wing panels” 2 & 13 displaceable relative to one another; “aft wing panels” 3 & 14 displaceable relative to one another; “aft wing panels” 4 & 15 displaceable relative to one another), in order to increase or decrease the width of the transverse trailing edge (Fig. 1 and Fig. 5 show the transverse trailing edge can be increased or decreased in width).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley wherein the flap includes a plurality of transversely spaced sections which are laterally displaceable relative to one another in order to increase or decrease the width of the transverse trailing edge, as taught by O’Shea, to provide a mean to adjust the width “in response to flight mission parameters” (O’Shea, Abstract) “that are configured to provide the necessary lift and control to overcome the drag and weight of a vehicle during flight” (O’ Shea, Col. 1, Lines 22-24).
Regarding claim 10, Pratzovnick as modified by Hawley teaches the aircraft as claimed in claim 6 but does not expressly disclose wherein the width of the transverse trailing edge is adjustable.
However, in an analogous aircraft art, O’Shea teaches wherein the width of the transverse trailing edge is adjustable (Fig. 1 and Fig. 5 show the transverse trailing edge, comprising the trailing edges of “forward wing panels” 1, 2, 12 and 13 and “aft wing panels” 3, 4, 14, and 15, can be increased or decreased in width).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley wherein the width of the transverse trailing edge is adjustable, as taught by O’Shea, to provide a mean to adjust the width “in response to flight mission parameters” (O’Shea, Abstract) “that are configured to provide the necessary lift and control to overcome the drag and weight of a vehicle during flight” (O’ Shea, Col. 1, Lines 22-24).
Pratzovnick as modified by Hawley, further modified by O’Shea, does not expressly disclose the width of the transverse trailing edge is adjustable between 0.5 and 3 times a maximum width of the primary section of the body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley, further modified by O’Shea to further include the width of the transverse trailing edge is adjustable between 0.5 and 3 times a maximum width of the primary section of the body, since the dimensions and range of the adjustable width of the trailing edge are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the width could provide benefits to the necessary lift and control to overcome the drag and weight of the aircraft during flight, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, such as the adjustable width of a trailing edge, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratzovnick et al. (US 2012/0267472 A1) in view of Hawley (US 7,766,275) as applied to claim 6 above, and further in view of Pearson (US 2,836,380).

Regarding claim 12, Pratzovnick as modified by Hawley teaches the aircraft as claimed in claim 6, but does not expressly disclose wherein an effective length of the flap is adjustable to permit adjustment of the longitudinal position of the transverse trailing edge.
However, in an analogous aircraft art, Pearson teaches wherein an effective length of the flap (Figs. 1-4, “flap”, 4) is adjustable to permit adjustment of the longitudinal position of the transverse trailing edge (Figs. 1-4 shown extending/adjusting “flap” 5 relative to lead screw).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley wherein an effective length of the flap is adjustable to permit adjustment of the longitudinal position of the transverse trailing edge, as taught by Pearson, to provide aerodynamic control and displaceable control surfaces to the aircraft.

Claims 13, 17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratzovnick et al. (US 2012/0267472 A1) as applied to claim 1 above, and further in view of Agenbag (Agenbag, Daniël S., et al. “Pitch Handling Qualities Investigation of the Tailless Gull-Wing Configuration.” Journal of Aircraft, vol. 46, no. 2, 2009, pp. 683–91. Crossref, https://doi.org/10.2514/1.39755).

Regarding claim 13, Pratzovnick teaches the aircraft as claimed in claim 1, but does not expressly disclose wherein each side of the wing has an inner section which is inclined upwardly away from the body and an outer section which is inclined downwardly, at least a portion of each side of the wing being swept back, an inner section of each side of the wing being swept forward with a positive dihedral and an outer section of each side of the wing is swept back with a negative dihedral, a sweep angle defined on a quarter chord line of the inner section of each side of the wing is 5° forward and a sweep angle defined on a quarter chord line of the outer section of each side of the wing is 25° backward.
However, in an analogous aircraft art, Agenbag teaches wherein each side of the wing (Fig. 1) has an inner section (“inboard wing portion”, II. Swept Gull-Wing Configuration, Para. 2) which is inclined upwardly away from the body (Seen in Fig. 1; “The inboard wing portion is swept forward and has dihedral”, II. Swept Gull-Wing Configuration, Para. 2) and an outer section (“inboard wing portion”, II. Swept Gull-Wing Configuration, Para. 2) which is inclined downwardly (Seen in Fig. 1; “the outboard section is swept backward and has anhedral”, II. Swept Gull-Wing Configuration, Para. 2), at least a portion of each side of the wing being swept back (Seen in Fig. 1; “the outboard section is swept backward and has anhedral”, II. Swept Gull-Wing Configuration, Para. 2), an inner section of each side of the wing being swept forward with a positive dihedral (Seen in Fig. 1; “The inboard wing portion is swept forward and has dihedral”, II. Swept Gull-Wing Configuration, Para. 2) and an outer section of each side of the wing is swept back with a negative dihedral (Seen in Fig. 1; “the outboard section is swept backward and has anhedral”, II. Swept Gull-Wing Configuration, Para. 2), a sweep angle defined on a quarter chord line (Fig. 1, “Outboard wing sweep angle defined from quarter chord line at “Wing sweep hinge”) of the inner section of each side of the wing is forward (Seen in Fig. 1; “The inboard wing portion is swept forward and has dihedral”, II. Swept Gull-Wing Configuration, Para. 2) and a sweep angle defined on a quarter chord line of the outer section of each side of the wing is backward (Seen in Fig. 1; “the outboard section is swept backward and has anhedral”, II. Swept Gull-Wing Configuration, Para. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick wherein each side of the wing has an inner section which is inclined upwardly away from the body and an outer section which is inclined downwardly, at least a portion of each side of the wing being swept back, an inner section of each side of the wing being swept forward with a positive dihedral and an outer section of each side of the wing is swept back with a negative dihedral, a sweep angle defined on a quarter chord line, as taught by Agenbag, to provide “various ways in which pitch control and pitch trim can be achieved without adverse effects on efficiency” (Agenbag, I. Introduction, Para. 2).
Pratzovnick as modified by Agenbag does not expressly disclose the inner section of each side of the wing is 5° forward and a sweep angle defined on a quarter chord line of the outer section of each side of the wing is 25° backward.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Agenbag to further include the inner section of each side of the wing is 5° forward and a sweep angle defined on a quarter chord line of the outer section of each side of the wing is 25° backward, since the sweep angles are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the sweep angle could provide benefits to the necessary lift and control to overcome the drag and weight of the aircraft during flight, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, such as wing sections having a sweep angle in opposite directions at an angle, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17, Pratzovnick teaches the aircraft as claimed in claim 1, but does not expressly disclose wherein the wing is arranged in a shoulder wing position and an inner wing dihedral of each side of the wing is 3° and the outer wing anhedral of each side of the wing is 5°.
However, in an analogous aircraft art, Agenbag teaches wherein the wing is arranged in a shoulder wing position (Fig. 1, shoulder seen at “Wing sweep hinge”) and an inner wing dihedral of each side of the wing (Seen in Fig. 1; “The inboard wing portion is swept forward and has dihedral”, II. Swept Gull-Wing Configuration, Para. 2) and the outer wing anhedral of each side of the wing (Seen in Fig. 1; “the outboard section is swept backward and has anhedral”, II. Swept Gull-Wing Configuration, Para. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick wherein each side of the wing has an inner section which is inclined upwardly away from the body and an outer section which is inclined downwardly, at least a portion of each side of the wing being swept back, an inner section of each side of the wing being swept forward with a positive dihedral and an outer section of each side of the wing is swept back with a negative dihedral, a sweep angle defined on a quarter chord line, as taught by Agenbag, to provide “various ways in which pitch control and pitch trim can be achieved without adverse effects on efficiency” (Agenbag, I. Introduction, Para. 2).
Pratzovnick as modified by Agenbag does not expressly disclose an inner wing dihedral of each side of the wing is 3° and the outer wing anhedral of each side of the wing is 5°.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Agenbag to further include an inner wing dihedral of each side of the wing is 3° and the outer wing anhedral of each side of the wing is 5°, since the angles are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the angle could provide benefits to the necessary lift and control to overcome the drag and weight of the aircraft during flight, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, such as the wings having a soldier at an angle, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 26, Pratzovnick teaches the aircraft as claimed in claim 1, but does not expressly disclose wherein a static margin is adjustable in flight by one or more of moving a relative position of a centre of gravity of the aircraft and by changing a position of a neutral point of the aircraft.
However, in an analogous aircraft art, Agenbag teaches wherein a static margin is adjustable (“The Exulans uses variable outboard wing sweep as a means of static margin control”, Abstract) in flight by one or more of moving a relative position of a centre of gravity of the aircraft (“The outer wing sweep angle could be as high as 36 deg for fast flight and as low as 24 deg for slow flight, depending on the position of the c.g. for a given flight”, II. Swept Gull-Wing Configuration, Para. 2) and by changing a position of a neutral point of the aircraft (“The results of the E , O, and C point calculations for the range of sweep angles of the Exulans are presented in Fig. 2. The figure also shows the location of the neutral point for different values of wing sweep. It can be seen that the C point is almost coincident with the neutral point for the whole range of sweep angles. The E point is ahead of the neutral point (or at a positive static margin). The O point is aft of the neutral point for the whole range of sweep angles. Flight with the c.g. in the O point would thus be done with a small negative static margin”, III. Aerodynamic Efficiency of Tailless Aircraft, Para. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick wherein a static margin is adjustable in flight by one or more of moving a relative position of a centre of gravity of the aircraft and by changing a position of a neutral point of the aircraft, as taught by Agenbag, to provide “various ways in which pitch control and pitch trim can be achieved without adverse effects on efficiency” (Agenbag, I. Introduction, Para. 2).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratzovnick et al. (US 2012/0267472 A1) in view of Hawley (US 7,766,275), O’Shea (US 7,841,559), and Pearson (US 2,836,380).

Regarding claim 32, Pratzovnick teaches an aircraft (Fig. 1) comprising: a tailless fuselage (Fig. 1, 120) having a body (Fig. 1, body of 120) which has a transverse trailing edge (Fig. 1, at “M3”), and a wing connected to the tailless fuselage (Fig. 1, 160), the wing having two sides (Fig. 1, 160S & 160P) which protrude from opposite sides of the tailless fuselage (Fig. 1 shows 160S and 160P protruding from opposite respective sides of 120).
In an analogous aircraft art, Hawley teaches the body (Fig. 1, “airframe”, 12) includes a bulbous primary section (Fig. 1, “top”, 20; shown bulbous) and a flap (Fig. 1, “rudders” 32, “ailerons” 34, “flaps” 36, or “elevators” 38) which forms the transverse trailing edge (Fig. 1 shows “rudders” 32, “ailerons” 34, “flaps” 36, or “elevators” 38 forming the transverse trailing edge of the aircraft), the flap being connected to and displaceable relative to the primary section to permit adjustment of the transverse trailing edge (Fig. 1; “The aircraft 10 further includes multiple control surfaces 30 independently pivotally connected to the airframe 12. The control surfaces 30 may be pivotally connected to the airframe in various ways including using conventional track systems (not shown) and by conventional hinge assemblies”, Col. 3, Lines 17-21), wherein the flap is displaceable upwardly relative to a neutral position and downwardly relative to the neutral position (Fig. 2 shows a flap displaceable upward and downward).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick wherein the body includes a bulbous primary section and a flap which forms the transverse trailing edge, the flap being connected to and displaceable relative to the primary section to permit adjustment of the transverse trailing edge, wherein the flap is displaceable upwardly relative to a neutral position and downwardly relative to the neutral position, as taught by Hawley, to provide aerodynamic control and control surfaces to the aircraft.
In analogous aircraft art, O’Shea teaches wherein a width of the transverse trailing edge is adjustable (Fig. 1, “forward wing panels” 1, 2, 12 and 13 and “aft wing panels” 3, 4, 14, and 15; “forward wing panels” 1 & 12 displaceable relative to one another; “forward wing panels” 2 & 13 displaceable relative to one another; “aft wing panels” 3 & 14 displaceable relative to one another; “aft wing panels” 4 & 15 displaceable relative to one another; Fig. 1 and Fig. 5 show the transverse trailing edge can be increased or decreased in width).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley wherein a width of the transverse trailing edge is adjustable, as taught by O’Shea, to provide a mean to adjust the width “in response to flight mission parameters” (O’Shea, Abstract) “that are configured to provide the necessary lift and control to overcome the drag and weight of a vehicle during flight” (O’ Shea, Col. 1, Lines 22-24).
In analogous aircraft art, Pearson teaches wherein a position of the transverse tailing edge (Figs. 1-4, position of “flap”, 4) to be longitudinal adjustable (Figs. 1-4 shown extending/adjusting “flap” 5 relative to lead screw).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pratzovnick as modified by Hawley and O’Shea to have a position of the transverse tailing edge be longitudinal adjustable, as taught by Pearson, to provide aerodynamic control and displaceable control surfaces to the aircraft.

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratzovnick et al. (US 2012/0267472 A1) in view of Hawley (US 7,766,275), O’Shea (US 7,841,559), and Pearson (US 2,836,380) as applied to claim 32 above, and further in view of (Agenbag, Daniël S., et al. “Pitch Handling Qualities Investigation of the Tailless Gull-Wing Configuration.” Journal of Aircraft, vol. 46, no. 2, 2009, pp. 683–91. Crossref, https://doi.org/10.2514/1.39755).

Regarding claim 38, Pratzovnick in view of Hawley, O’Shea, and Pearson teaches a method of controlling flight of an aircraft as claimed in claim 32, but does not expressly disclose the method comprising adjusting a static margin.
However, in an analogous aircraft art, Agenbag teaches the method comprising adjusting a static margin (“The Exulans uses variable outboard wing sweep as a means of static margin control”, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Pratzovnick in view of Hawley, O’Shea, and Pearson further comprising adjusting a static margin, as taught by Agenbag, to provide “various ways in which pitch control and pitch trim can be achieved without adverse effects on efficiency” (Agenbag, I. Introduction, Para. 2).

Regarding claim 39, Pratzovnick in view of Hawley, O’Shea, and Pearson, further in view of Agenbag, teaches the method as claimed in claim 38. Further, Agenbag teaches in which the static margin is adjustable (“The Exulans uses variable outboard wing sweep as a means of static margin control”, Abstract) by at least one of moving a relative position of a centre of gravity of the aircraft  (“The outer wing sweep angle could be as high as 36 deg for fast flight and as low as 24 deg for slow flight, depending on the position of the c.g. for a given flight”, II. Swept Gull-Wing Configuration, Para. 2) and changing a position of a neutral point of the aircraft (“The results of the E , O, and C point calculations for the range of sweep angles of the Exulans are presented in Fig. 2. The figure also shows the location of the neutral point for different values of wing sweep. It can be seen that the C point is almost coincident with the neutral point for the whole range of sweep angles. The E point is ahead of the neutral point (or at a positive static margin). The O point is aft of the neutral point for the whole range of sweep angles. Flight with the c.g. in the O point would thus be done with a small negative static margin”, III. Aerodynamic Efficiency of Tailless Aircraft, Para. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Pratzovnick in view of Hawley, O’Shea, and Pearson, further in view of Agenbag in which the static margin is adjustable by at least one of moving a relative position of a centre of gravity of the aircraft and changing a position of a neutral point of the aircraft, as further taught by Agenbag, to provide “various ways in which pitch control and pitch trim can be achieved without adverse effects on efficiency” (Agenbag, I. Introduction, Para. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Agenbag (Agenbag, Daniël S. “Longitudinal Handling Characteristics of a Tailless Gull-Wing Aircraft.” Longitudinal Handling Characteristics of a Tailless Gull, University of Pretoria, University of Pretoria, 28 July 2008, https://repository.up.ac.za/bitstream/handle/2263/28011/Complete.pdf?sequence=6) and Agenbag (Agenbag, Daniël S. “Longitudinal Handling Characteristics of a Tailless Gull-Wing Aircraft.” Longitudinal Handling Characteristics of a Tailless Gull, University of Pretoria, University of Pretoria, July 2008, https://paperzz.com/doc/7897016/longitudinal-handling-characteristics-of-a-tailless-gull. Accessed 2 June 2022) teach many of the limitations in the claims and the drawings of the application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647